FILED
                             NOT FOR PUBLICATION                             APR 12 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MAURICE P. OLIVIER,                              No. 07-56106

               Plaintiff - Appellant,            D.C. No. CV-07-02961-JFW

  v.
                                                 MEMORANDUM *
COUNTY OF LOS ANGELES,

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                     John F. Walter, District Judge, Presiding

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Maurice P. Olivier, a California state prisoner, appeals pro se from the

district court’s order dismissing his 42 U.S.C. § 1983 action challenging his felony

prosecution by information, rather than by grand jury indictment. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We

affirm.

      The district court properly dismissed Olivier’s action because there is no

constitutional right to be charged by way of a grand jury indictment rather than by

information. See Morford v. Hocker, 394 F.2d 169, 170 (9th Cir.), cert. denied,

392 U.S. 944 (1968) (holding that the grand jury requirement of the Fifth

Amendment is not applicable to the states, and prosecution via an information is

not unconstitutional).

      We do not consider Olivier’s arguments made for the first time on appeal.

See United States v. Carlson, 900 F.2d 1346, 1349 (9th Cir. 1990).

      Olivier’s motions regarding Fed. R. App. P. 44(b) and requesting entry of

judgment are denied.

      AFFIRMED.




                                          2                                   07-56106